SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x]Filed by a Party other than the Registrant [_]Check the appropriate box:[_] Preliminary Proxy Statement [_] Soliciting Material Under Rule[_] Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) [_]Definitive Proxy Statement [x] Definitive Additional Materials Capital One Financial Corp. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box):[x] No fee required.[_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:[_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid:2) Form, Schedule or Registration Statement No.: 3) Filing Party:4) Date Filed: *** Exercise Your Right to Vote ***IMPORTANT NOTICE Regarding the Availability of Proxy Materials CAPITAL ONE FINANCIAL CORP CAPITAL ONE FINANCIAL CORP 1 DRIVE MCLEAN, VA 22102-3491 Meeting Information Meeting Type:Annual Meeting For holders as of:March 1, 2010 Date:April 29, 2010Time: 10:00 a.m. EDT Location: Corporate Headquarters 1680 Capital One Drive McLean, VA 22102 You are receiving this communication because you hold shares of Capital One Financial Corporation. This is not a ballot. You cannot use this notice to vote these shares. This communication presents only an overview of the more complete proxy materials that are available to you on the Internet. You may view the proxy materials online at www.proxyvote.com or request a paper copy (see reverse side). We encourage you to access and review all of the important information contained in the proxy materials before voting. See the reverse side of this notice to obtain proxy materials and voting instructions. — Before You Vote —How to Access the Proxy Materials Proxy Materials Available to VIEW or RECEIVE: 1. Notice & Proxy Statement2. Annual Report With Form 10-K How to View Online: Have the 12-Digit Control Number available (located on the following page) and visit: www.proxyvote.com. How to Request and Receive a PAPER or E-MAIL Copy: If you want to receive a paper or e-mail copy of these documents, you must request one. There is NO charge for requesting a copy. Please choose one of the following methods to make your request: 1) BY INTERNET: www.proxyvote.com 2) BY TELEPHONE: 1-800-579-1639 3) BY E-MAIL*: sendmaterial@proxyvote.com * If requesting materials by e-mail, please send a blank e-mail with the 12-Digit Control Number (located on the following page) in the subject line. Requests, instructions and other inquiries sent to this e-mail address will NOT be forwarded to your investment advisor. Please make the request as instructed above on or before April 15, 2010 to facilitate timely delivery. — How To Vote —Please Choose One of the Following Voting Methods Vote In Person: All stockholders of record as of March 1, 2010 (or holders in street name who have obtained a valid proxy) may vote in person at the meeting. A valid picture identification and proof of stock ownership as of the record date must be presented in order to attend the meeting. Vote By Internet: To vote now by Internet, go to www.proxyvote.com. Have the 12-Digit Control Number available and follow the instructions. Vote By Mail: You can vote by mail by requesting a paper copy of the materials, which will include a proxy card. Voting Items 1. Election of Directors The Board of Directors recommends that you vote FOR the following director nominees: The Board of Directors recommends that you vote AGAINST the following proposals: 1a.W. Ronald Dietz 4. Stockholder proposal regarding senior executive stock retention requirements. 1b.Lewis Hay, III 1c.Mayo A. Shattuck III 5. Stockholder proposal regarding board declassification. The Board of Directors recommends that you vote FOR the following proposals: 2. Ratification of selection of Ernst & Young LLP as independent auditors of the Corporation for 2010. 3. Advisory approval of Capital One's 2009 Named Executive Officer compensation.
